Citation Nr: 1023446	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946 and from January 1950 to May 1954.  In addition to other 
medals and decorations, the Veteran was awarded the Combat 
Infantryman Badge and the Purple Heart.  He died in March 
2005.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The appellant testified before a Decision Review Officer 
(DRO) sitting at the RO in September 2006 and before the 
undersigned Veterans Law Judge in a videoconference hearing 
in April 2009.  The transcripts of both hearings have been 
associated with the claims file.

This case was remanded by the Board in June 2008 and July 
2009, and now returns for further appellate review.  However, 
for the reasons discussed below, the Board finds that another 
remand is necessary.  As such, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the additional delay, another 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran died in March 2005.  The death certificate 
reflects that the immediate cause of death was 
cardiorespiratory arrest due to or a consequence of 
multiorgan failure, hepatorenal syndrome, and chronic liver 
disease.  Pelvic mass was also noted as an important 
condition that contributed to death, but was not related to 
the illness that caused death.  

At the time of the Veteran's death, he was service-connected 
for residuals of a gunshot wound to the right forearm, muscle 
group VII; and posttraumatic stress disorder (PTSD).  The 
appellant contends that the conditions surrounding the 
Veteran's combat service ultimately led to illnesses that 
resulted in his death or, in the alternative, that he self-
medicated his PTSD with alcohol that ultimately resulted in 
his liver disease, which, in turn, contributed to his death.  
As such, the appellant claims that service connection for the 
cause of the Veteran's death is warranted.

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records as well as a medical opinion.  
With respect to the former, the Board observes that the 
appellant testified at her September 2006 DRO hearing and her 
April 2009 Board hearing that, during his lifetime, the 
Veteran received treatment at the Roosevelt Roads Naval 
Station Hospital and the San Juan VA Medical Center.  While 
the Board is cognizant that the Roosevelt Roads Naval Station 
closed in March 2004, the Veteran's treatment records were 
held by a federal facility.  As VA has a duty to request all 
available and relevant records from federal agencies, 
attempts should be made to secure the Veteran's treatment 
records from the National Personnel Records Center (NPRC) or 
any other appropriate source.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  The Board further observes that, while there are 
some records from the San Juan VA Medical Center contained in 
the claims file, no attempt has been made to secure all 
available records from such facility.  As VA is deemed to 
have constructive knowledge of all VA records, any 
outstanding records from the San Juan VA Medical Center 
should be obtained for consideration in the appellant's 
appeal.  Id., Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the latter, the Board finds that a remand is 
necessary to obtain a VA opinion.  Specifically, the 
appellant has alleged that the Veteran used alcohol to self-
medicate his PTSD symptomatology.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  The Board observes that, 
while VA law generally precludes awarding compensation if a 
disability is the result of a person's own willful misconduct 
or abuse of alcohol or drugs, compensation is allowed for an 
alcohol or drug abuse disability if such is secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1381 (Fed. Cir. 2001).  

In this regard, the record reflects that the Veteran's cause 
of death was, in part, due to or a consequence of chronic 
liver disease and that he had abused alcohol during his 
lifetime.  As such, an opinion is needed to determine whether 
the Veteran's alcohol abuse was caused or aggravated by his 
service-connected PTSD and, if so, whether such may have 
contributed to his chronic liver disease.  Additionally, 
there is no opinion of record that addresses whether the 
Veteran's service-connected disabilities caused or 
contributed to his death, or whether his cause of death was 
otherwise related to his military service.  Therefore, the 
Board finds that a remand is necessary to obtain such an 
opinion.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all outstanding records 
pertinent to the Veteran regarding his 
treatment at Roosevelt Roads Naval Station 
Hospital and the San Juan VA Medical 
Center.  Records regarding the Veteran's 
treatment at Roosevelt Roads Naval Station 
Hospital should be requested from NPRC or 
any other appropriate source.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file should be forwarded to an 
appropriate medical professional to obtain 
an opinion regarding the cause of the 
Veteran's death.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  After a full review of the 
claims file, the examiner should offer an 
opinion on the following:

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's service-connected PTSD caused 
or aggravated his alcohol abuse?  

If so, please offer an opinion on the 
following:

(i)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's alcohol abuse caused or 
aggravated his chronic liver 
disease?  

(ii)  Is it likely, unlikely, or 
at least as likely as not that the 
Veteran's alcohol abuse was the 
principal or a contributory cause 
of his death?

(iii)  Was the Veteran's alcohol 
abuse, singly or jointly with some 
other condition, the immediate or 
underlying cause of death, or 
etiologically related thereto?

(iv)  Did the alcohol abuse 
contribute substantially or 
materially to cause his death 
(i.e., that it combined to cause 
death or that it aided or lent 
assistance to the production of 
the death)?  In rendering an 
opinion regarding this question, 
the examiner is advised that it is 
not sufficient to show that it 
casually shared in producing 
death, but rather it must be shown 
that there was a causal 
connection.  Additionally, the 
examiner is notified that service-
connected diseases or injuries 
involving active processes 
affecting vital organs should 
receive careful consideration as a 
contributory cause of death, the 
primary cause being unrelated, 
from the viewpoint of whether 
there were resulting debilitating 
effects and general impairment of 
health to an extent that would 
render the person materially less 
capable of resisting the effects 
of other disease or injury 
primarily causing death.

(B)  Were the Veteran's residuals of a 
gunshot wound to the right forearm, 
muscle group VII; and/or PTSD the 
principal or a contributory cause of 
his death?

(C)  Were the Veteran's residuals of a 
gunshot wound to the right forearm, 
muscle group VII; and/or PTSD, singly 
or jointly with some other condition, 
the immediate or underlying cause of 
death, or etiologically related 
thereto?

(D)  Did the Veteran's residuals of a 
gunshot wound to the right forearm, 
muscle group VII; and/or PTSD 
contribute substantially or materially 
to cause his death (i.e., that it 
combined to cause death or that it 
aided or lent assistance to the 
production of the death)?  In rendering 
an opinion regarding this question, the 
examiner is advised that it is not 
sufficient to show that it casually 
shared in producing death, but rather 
it must be shown that there was a 
causal connection.  Additionally, the 
examiner is notified that service-
connected diseases or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause 
of death, the primary cause being 
unrelated, from the viewpoint of 
whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of 
other disease or injury primarily 
causing death.

(E)  Was the Veteran's cause of death 
otherwise related to his military 
service? 

In offering any opinion, the examiner must 
consider the evidence of record.  The 
rationale for any opinion offered should 
be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



